Darrell Hickman, Justice, dissenting. I would affirm the judgment in this case because the chancellor was in a position after two hearings to decide what was in the best interest of the children. While the majority gives lip service to our rule regarding the custody of children, that is, the best interest of the children controls, there is an effort on the majority’s part to recognize a principle of law which we have in recent years rejected, that is, women are to be given preference over men in matters of custody. While the majority falls short of stating that such a principle of law still applies, I am disturbed that it is being revived however indirectly. Custody cases are the most difficult cases for chancellors and the decision quite often rests on matters which are not evident on the printed page, which is all we have before us. This was a bitter case with serious charges of misconduct made against the mother. The father was providing a stable home and a good influence on the children, and after two hearings I am satisfied the chancellor did what he felt would be in the best interest of the children. In such a case I would not substitute my judgment for that of the trial judge. I would affirm the judgment of the chancellor. I am authorized to state that Byrd, J., joins in this dissent.